Citation Nr: 0803317	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  02-01 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, 
secondary to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to January 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for prostate cancer, secondary to exposure 
to ionizing radiation.  The Board remanded the claim for 
further development in January 2003, October 2004, and 
November 2005.  In November 2005, the veteran testified 
before the undersigned at a personal hearing.    

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The requirements of VA's duty to notify and assist the 
claimant have not been met.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  With respect to notice, the pertinent 
statute provides that, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  The notice should 
indicate what information or evidence should be provided by 
the claimant and what information or evidence VA will attempt 
to obtain on the claimant's behalf.  38 U.S.C.A. § 5103(a).     

A review of the claims folder shows that sufficient notice 
complying with VCAA requirements has not been sent to the 
veteran.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, a 
remand is required in order to allow for sufficient notice to 
the veteran.  The Board regrets the additional delay that 
will result from this remand, but finds it necessary in order 
to ensure that the appellant has received all notice required 
by law.   

The regulations call for the development of a radiation dose 
assessment where it is established that a radiogenic disease 
first became manifest after service, where it was not 
manifest to a compensable degree within any applicable 
presumptive period specified in either 38 C.F.R. § 3.307 or § 
3.309, and where it is contended that the disease is a result 
of ionizing radiation in service.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing and in claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  
38 C.F.R. § 3.311(a)(2).  

Historical records show that the veteran was assigned to the 
observer program for Shot DIABLO in Operation PLUMBBOB and 
that observers in the trenches viewed the shot from 4250 
yards away.  The veteran contends that he was situated only 
2000 yards away from the shot and has submitted a lay 
statement from a fellow soldier who was also present at Shot 
DIABLO that corroborates his contention.  In several 
statements and testimony before the Board at a video 
conference hearing in November 2005, the veteran has stated 
that he was a career artilleryman who spent three years as a 
gunnery instructor at an artillery school during service.  He 
reported that he has conducted many observed fires during his 
artilleryman career and taught classes on surveying and range 
estimation in open terrain at the artillery school.  

The evidence shows that the veteran has specialized training 
in distance estimation.  Moreover, a credible lay witness has 
supported the veteran's contention that the observers were 
situated only 2000 yards away from Shot DIABLO when they were 
exposed to ionizing radiation in July 1957.  The Board finds 
that there is enough reasonable doubt in favor of the veteran 
that could affect the outcome of the case and concedes the 
possibility that the veteran was situated only 2000 yards 
away from Shot DIABLO.  Therefore, the case must be remanded 
for an updated radiation dose estimate based on the veteran's 
distance from Shot DIABLO as being 2000 yards away, and the 
nuclear test personnel reviewing the veteran's case need to 
provide a discussion as to the reasonableness of the 
veteran's distance estimation of 2000 yards.  
Accordingly, the case is REMANDED for the following actions:

1.  Notify the veteran and his 
representative of any information or 
lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim for entitlement 
to service connection for prostate 
cancer, secondary to exposure to 
ionizing radiation, and of what 
information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on 
his behalf.  The notice should also ask 
the veteran to provide any evidence in 
his possession that pertains to the 
claim.  The notice must comply with 38 
U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b), and any applicable legal 
precedent.  Allow the appropriate 
period of time for response.      

2.  Request an updated radiation dose 
estimate for the veteran from DTRA.  
The nuclear test personnel conducting 
the dose estimate should use 2000 yards 
as the veteran's distance from the 
radiation site and provide a discussion 
as to the reasonableness of the 
veteran's distance estimation of 2000 
yards.   

3.  After receipt of revised radiation 
dose information for the veteran, 
comply with the remaining provisions of 
38 C.F.R. § 3.311, including referral 
to the Under Secretary for Benefits, if 
appropriate. 

4.  Then, readjudicate the claim for 
service connection for prostate cancer, 
secondary to exposure to ionizing 
radiation.  If the decision remains 
adverse to the veteran, issue a 
supplemental statement of the case and 
allow the appropriate opportunity for 
response.  Thereafter, return the case 
to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

